Case 20-10736   Doc 15   Filed 01/12/21   Entered 01/12/21 10:13:25   Page 1 of 9
Case 20-10736   Doc 15   Filed 01/12/21     Entered 01/12/21 10:13:25   Page 2 of 9




                     /s/ Ashley E. Morris                                             01/12/2021
Case 20-10736   Doc 15   Filed 01/12/21   Entered 01/12/21 10:13:25   Page 3 of 9
Case 20-10736   Doc 15   Filed 01/12/21   Entered 01/12/21 10:13:25   Page 4 of 9
Case 20-10736   Doc 15   Filed 01/12/21   Entered 01/12/21 10:13:25   Page 5 of 9
Case 20-10736   Doc 15   Filed 01/12/21   Entered 01/12/21 10:13:25   Page 6 of 9
Case 20-10736   Doc 15   Filed 01/12/21   Entered 01/12/21 10:13:25   Page 7 of 9
Case 20-10736   Doc 15   Filed 01/12/21   Entered 01/12/21 10:13:25   Page 8 of 9
Case 20-10736   Doc 15   Filed 01/12/21   Entered 01/12/21 10:13:25   Page 9 of 9
